UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1615



THEODORE M. JUDY,

                                              Plaintiff - Appellant,

          versus


WEST VIRGINIA UNIVERSITY BOARD OF GOVERNORS, a
Public Entity,

                                              Defendant - Appellee,

          and


FIDELITY NATIONAL COLLECTIONS, Division of
Fidelity   Properties,   Incorporated;   WEST
VIRGINIA UNIVERSITY HOSPITAL, INCORPORATED, a
West Virginia Corporation and a Functional
Operation Unit of West Virginia University
Board of Governors, a Public Entity,

                                                           Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CA-02-156-1)


Submitted:   November 30, 2004          Decided:     December 29, 2004


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John R. Goodwin, Las Vegas, Nevada, for Appellant.      William S.
Adams, MACCORKLE, LAVENDER, CASEY & SWEENEY, P.L.L.C., Morgantown,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Theodore M. Judy appeals the district court’s orders

granting summary judgment to the West Virginia University Board of

Governors and denying his motion for reconsideration in his civil

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Judy v. Fid. Nat’l Collections, No. CA-02-156-1 (N.D.W.

Va. Nov. 7, 2003 & Apr. 14, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                               - 3 -